UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4005


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC KAREEM DUDLEY, a/k/a E-Dub,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:18-cr-00198-BO-1)


Submitted: November 25, 2020                                  Decided: December 2, 2020


Before GREGORY, Chief Judge, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, LAW OFFICES OF W. H. PARAMORE, III, Jacksonville, North
Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, Jennifer P.
May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Kareem Dudley pleaded guilty to conspiracy with intent to distribute and

possess with intent to distribute 50 grams or more of methamphetamine, in violation of

21 U.S.C. § 846, and possession with intent to distribute and distribute a quantity of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). On appeal, Dudley’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there are no

meritorious grounds for appeal, but questioning whether Dudley’s sentence is procedurally

and substantively reasonable. Although notified of his right to file a pro se supplemental

brief, Dudley has not done so. We affirm. *

       We “review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse of discretion standard.” Gall v. United States,

552 U.S. 38, 41 (2007). Our review of Dudley’s sentence requires consideration of both

the procedural and substantive reasonableness of the sentence. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Guidelines range, considered the 18 U.S.C. § 3553(a) factors,

analyzed any arguments presented by the parties, and sufficiently explained the selected

sentence. Id. “Regardless of whether the district court imposes an above, below, or within-

Guidelines sentence, it must place on the record an individualized assessment based on the




       *
         Because the Government has not moved to enforce the appellate waiver in
Dudley’s plea agreement, we conduct a full review pursuant to Anders. See United States
v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).

                                              2
particular facts of the case before it.”      United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).

       If there is no “significant procedural error,” we next evaluate the substantive

reasonableness of the sentence, “tak[ing] into account the totality of the circumstances.”

Gall, 552 U.S. at 51. “[W]e are obliged to apply a presumption of reasonableness to a

sentence within or below a properly calculated guidelines range. That presumption can

only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” United States v. Vinson, 852 F.3d 333, 357-58 (4th Cir. 2017)

(citation and internal quotation marks omitted).

       Because Dudley neither objected to the district court’s advisory Sentencing

Guidelines calculation nor argued for a sentence different than that imposed by the district

court, we review Dudley’s sentence for plain error. United States v. Lynn, 592 F.3d 572,

577, 580 (4th Cir. 2010). Under the plain error standard, we “will correct an unpreserved

error if (1) an error was made; (2) the error is plain; (3) the error affects substantial rights;

and (4) the error seriously affects the fairness, integrity, or public reputation of judicial

proceedings.”      United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018)

(internal quotation marks omitted).

       In this case, the district court erred by failing to provide an explanation for the 220-

month sentence it imposed on Dudley. We conclude, however, that this error did not affect

Dudley’s substantial rights. Because Dudley received a downward variance, the district

court’s inadequate explanation “did not have a substantial and injurious effect or influence

on the result” of the sentencing proceeding. Lynn, 592 F.3d at 585 (internal quotation

                                               3
marks omitted). Furthermore, the district court reviewed the nature and circumstances of

the offense and Dudley’s criminal history before imposing a sentence below the low end

of the applicable Guidelines range, demonstrating that it was aware of and considered the

pertinent § 3553(a) factors. Finally, Dudley has failed to rebut the presumption that his

below-Guidelines sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the record in this case and have found

no meritorious grounds for appeal. We therefore affirm the judgment of the district court.

This court requires that counsel inform Dudley, in writing, of the right to petition the

Supreme Court of the United States for further review. If Dudley requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Dudley. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4